OPINION ON REHEARING.
Beck, J.
— A re-argument was allowed in this case upon the petition of defendant. The point made by counsel upon the rehearing is, that the verdict is in conflict with the evidence and rules of law recognized in the foregoing opinion. ■ It is insisted that the evidence shows the place where the colt was killed, was upon the depot grounds as platted by the defendant, and that the opinion erroneously states that no “ testimony was offered by either party as to the survey and platting of the depot grounds there, or of the limits allotted for that purpose.” It may be conceded that in this statement we were mistaken. But this cannot change our conclusion. The ■doctrine of the opinion and of the instruction of the court below approved therein, is that the survey and platting, or the distinct and definite allotment [setting apart] of the depot grounds, together with use thereof as such, is strong, if not conclusive, proof of their boundaries. The plat and survey, or the allotment, and use, will constitute the land indicated, depot grounds. We do not understand any objection is made by counsel to the rule. The jury under the instructions of the court were required, not only to find the survey and platting of the land, but also its use for depot purposes before *315they could be justified in finding defendant was not required to fence at the place where the colt was hilled. Upon the. question of use of the ground they could well find from the evidence against defendant. While on this point it is conflicting, there is no such absence of proof as to authorize the conclusion that the verdict was not the result of the honest and intelligent exercise of judgment by the jury. We adhere to the conclusion announced in the foregoing opinion.
Aeeirmed.